Citation Nr: 0325887	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for hearing loss.  In May 2002, this matter was 
transferred to the RO in St. Petersburg, Florida. 


REMAND

The veteran contends that his hearing loss is due to in-
service exposure to loud noises while working in artillery.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include providing a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board finds that a VA examination is necessary to make a 
decision on the claim.  A September 1978 service medical 
record indicates that the veteran suffered trauma to his left 
ear.  He complained of pain in his left ear, and the examiner 
noted that there was bloody drainage from the external canal.  
The record also shows that the veteran served in the 
artillery in service.  The veteran's DD 214 indicates that 
his occupation was cannon crewman.  The medical evidence 
shows that the veteran currently has hearing loss as defined 
by 38 C.F.R. § 3.385 (2003).

The Board finds that a VA examination is needed to determine 
if the trauma to the veteran's auditory canal in September 
1978 and/or his service as a cannon crewman may have caused 
the his current hearing loss.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.	The RO should schedule the veteran 
for a VA audiological examination.  
The examiner should render a 
medical opinion as to whether it 
is at least as likely as not that 
the veteran's hearing loss is due 
to the in-service trauma to the 
veteran's left ear in September 
1978 and/or due to noise exposure 
while the veteran served as a 
cannon crewman.  The claims folder 
should be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner should acknowledge such 
review in the examination report. 

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002), and any other applicable 
legal precedent.  

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of 
record, including all new 
evidence, and readjudicate the 
issue of entitlement to service 
connection for hearing loss.  If 
all the desired benefits are not 
granted, an appropriate 
supplemental statement of the case 
should be furnished to the veteran 
and his representative.  They 
should be afforded an opportunity 
to respond to the supplemental 
statement of the case before the 
claims folder is returned to the 
Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



